Back to Form 8-K [form8-k.htm]
Exhibit 10.3

AMENDMENT #5 TO CONTRACT NO. 0654 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
WELLCARE OF GEORGIA, INC.


This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as "DCH" or the "Department") and WellCare of Georgia,
Inc. (hereinafter referred to as "Contractor") and is made effective this
15th day of September ,  2008 (hereinafter referred to as the "Effective Date").
Other than the changes, modifications and additions specifically articulated in
this Amendment #5 to Contract # 0654, RFP#41900-001-0000000027, the original
Contract shall remain in effect and binding on and against DCH and Contractor.
Unless expressly modified or added in this Amendment #5, the terms and
conditions of the original Contract are expressly incorporated into this
Amendment #5 as if completely restated herein.


WHEREAS, DCH and Contractor executed a contract for the provision of services to
members of the Georgia Families Program;


WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor's plan;


WHEREAS, DCH has sought permission from the Centers for Medicare and Medicaid
Services (hereinafter referred to as "CMS") to revise the capitation rates
payable to Contractor for State Fiscal Year 2009; and


WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.


NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DC 11
and Contractor hereby agree as follows:


I.
Upon receiving written notice from CMS indicating that agency's approval of the
revised capitation rates, the parties shall delete the current Attachment H,
Capitation Payment, in its entirety and replace it with the new Attachment H,
Capitation Payment, contained at Exhibit 1 to this Amendment.

 
II.
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.



III.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns. Whenever the provisions of
this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.



Amendment #5
Contract #0654
Page 1 of 4

 
 

--------------------------------------------------------------------------------

 

VI.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.



VII.
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.



VIII
This Amendment shall be construed in accordance with the laws of the State of
Georgia.



IX.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.



- SIGNATURES ON THE FOLLOWING PAGE -
 

 Amendment #5    Contract #0654
 Page 2 of 4



 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE




 
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.



GEORGIA DEPARTMENT OF COMMUNITY HEALTH




/s/ Rhonda Medows                    
Dr. Rhonda M. Medows, M.D.
Commissioner
9/15/08                  
Date



 
WELLCARE OF GEORGIA, INC.




/s/ Thomas L. Tran                         
*SIGNATURE
9/12/08                  
Date
 
Thomas L. Tran, SVP & CFO
Please Print/Type Name Here
 






 
_______________________________
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a Certificate of Corporate Resolution)



ATTEST:
/s/ Karen Mulroe                   
**SIGNTAURE
 
 
Secretary                                 
TITLE





______________________________________________________________________
* Must be President, Vice President, CEO or Other Authorized Officer
** Must be Corporate Secretary
 

 Amendment #5    Contract #0654
 Page 3 of 4


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
CONFIDENTIAL - NOT FOR CIRCULATION
ATTACHMENT H

 
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
 
(The table is displayed on the following page.)




 Amendment #5    Contract #0654
 Page 4 of 4

 
 
 

--------------------------------------------------------------------------------

 

FY 2009 CMO Rates
             
Region
Aid Category
Age/Gender Group
WellCare
Atlanta
Medicaid (LIM/Refugee/RSM)
0-2 Months, Male and Female
  $                 1,668.19
Atlanta
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
  $                    185.45
Atlanta
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
  $                    118.26
Atlanta
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
  $                    107.95
Atlanta
Medicaid (LIM/Refugee/RSM)
14-20 Years, Female
  $                    169.51
Atlanta
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    128.19
Atlanta
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$                    281.94
Atlanta
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$                    304.78
Atlanta
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                    531.46
Atlanta
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    560.83
Atlanta
PeachCare
0-2 Months, Male and Female
$                    148.84
Atlanta
PeachCare
3-11 Months, Male and Female
$                    155.46
Atlanta
PeachCare
1 - 5 Years, Male and Female
  $                    107.31
Atlanta
PeachCare
6 - 13 Years, Male and Female
$                    116.58
Atlanta
PeachCare
14-20 Years, Female
$                    135.47
Atlanta
PeachCare
14-20 Years, Male
$                    137.43
Atlanta
Breast and Cervical Cancer
All Ages
$                 1,068.97
Atlanta
Maternity Delivery/Kick Payment
 
  $                 6,030.11
Central
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
$                 1,972.95
Central
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
$                    202.43
Central
Medicaid (LIM/Refugee/RSM)
1-5 Years, Male and Female
$                    123.94
Central
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$                    117.45
Central
Medicaid (LIM/Refugee/RSM)
14-20 Years, Female
$                    165.93
Central
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    117.28
Central
Medicaid (LIM/Refugee/RSM)
21 -44 Years, Female
$                    308.09
Central
Medicaid (LIM/Refugee/RSM)
21 -44 Years, Male
$                    334.14
Central
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                    589.81
Central
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    639.07
Central
PeachCare
0-2 Months, Male and Female
$                    143.83
Central
PeachCare
3-11 Months, Male and Female
$                    148.43
Central
PeachCare
1-5 Years, Male and Female
$                    120.34
Central
PeachCare
6 - 13 Years, Male and Female
$                    127.15
Central
PeachCare
14-20 Years, Female
$                    153.25
Central
PeachCare
14-20 Years, Male
$                    135.15
Central
Breast and Cervical Cancer
All Ages
$                 1,060.34
Central
Maternity Delivery/Kick Payment
 
$                 6,182.35
East
Medicaid (LIM/Refugee/RSM)
0-2 Months, Male and Female
$                 1,772.63
East
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
$                    207.78
East
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$                    131.99
East
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$                    113.19
East
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
$                    178.26
East
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    114.49
East
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$                    302.73
East
Medicaid (LIM/Refugee/RSM)
21 -44 Years, Male
$                    344.15
East
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                    591.19
East
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    651.54
East
PeachCare
0-2 Months, Male and Female
$                    148.84
East
PeachCare
3-11 Months, Male and Female
$                    149.30
East
PeachCare
1 - 5 Years, Male and Female
$                    131.50
East
PeachCare
6-13 Years, Male and Female
$                    120.73
East
PeachCare
14-20 Years, Female
$                    147.22
East
PeachCare
14-20 Years, Male
$                    132.58
East
Breast and Cervical Cancer
All Ages
$                 1,080.15
East
Maternity Delivery/Kick Payment
 
$                 6,611.86
North
Medicaid (LIM/Refugee/RSM)
0-2 Months, Male and Female
$                 1,736.43
North
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
$                    219.15
North
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$                    140.23
North
Medicaid (LIM/Refugee/RSM)
6-13 Years, Male and Female
$                    142.46
North
Medicaid (LIM/Refugee/RSM)
14-20 Years, Female
$                    204.52
North
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    180.34
North
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$                    352.94
North
Medicaid (LIM/Refugee/RSM)
21 -44 Years, Male
$                    342.96
North
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                    622.97
North
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    653.17
North
PeachCare
0 - 2 Months, Male and Female
$                    149.87
North
PeachCare
3-11 Months, Male and Female
$                    149.86
North
PeachCare
1 - 5 Years, Male and Female
$                    119.50
North
PeachCare
6-13 Years, Male and Female
$                    128.24
North
PeachCare
14-20 Years, Female
$                    166.01
North
PeachCare
14-20 Years, Male
$                    147.86
North
Breast and Cervical Cancer
All Ages
$                 1,073.79
North
Maternity Delivery/Kick Payment
 
$                 6,439.10

 
1 of 2

 
 

--------------------------------------------------------------------------------

 


FY 2009 CMO Rates
             
Region
Aid Category
Age/Gender Group
WellCare
Southeast
Medicaid (LIM/Refugee/RSM)
0-2 Months, Male and Female
$                 1,802.33
Southeast
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
$                    204.33
Southeast
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$                    128.40
Southeast
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$                    121.09
Southeast
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
$                    168.90
Southeast
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    129.17
Southeast
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$                    316.15
Southeast
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$                    309.92
Southeast
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                   615.18
Southeast
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    635.83
Southeast
PeachCare
0-2 Months, Male and Female
$                    149.21
Southeast
PeachCare
3-11 Months, Male and Female
$                    149.92
Southeast
PeachCare
1 - 5 Years, Male and Female
$                    125.86
Southeast
PeachCare
6-13 Years, Male and Female
$                    130.78
Southeast
PeachCare
14-20 Years, Female
$                    152.22
Southeast
PeachCare
14-20 Years, Male
$                    128.13
Southeast
Breast and Cervical Cancer
All Ages
$                 1,113.87
Southeast
Maternity Delivery/Kick Payment
 
$                 6,547.77
Southwest
Medicaid (LIM/Refugee/RSM)
0-2 Months, Male and Female
$                 1,885.03
Southwest
Medicaid (LIM/Refugee/RSM)
3-11 Months, Male and Female
$                    227.05
Southwest
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$                    148.24
Southwest
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$                    121.01
Southwest
Medicaid (LIM/Refugee/RSM)
14-20 Years, Female
$                    187.98
Southwest
Medicaid (LIM/Refugee/RSM)
14-20 Years, Male
$                    122.89
Southwest
Medicaid (LIM/Refugee/RSM)
21 -44 Years, Female
$                    337.89
Southwest
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$                    309.41
Southwest
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$                    568.47
Southwest
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
$                    676.55
Southwest
PeachCare
0-2 Months, Male and Female
$                    142.53
Southwest
PeachCare
3-11 Months, Male and Female
$                    149.98
Southwest
PeachCare
1 - 5 Years, Male and Female
$                    133.79
Southwest
PeachCare
6 - 13 Years, Male and Female
$                    131.36
Southwest
PeachCare
14-20 Years, Female
$                    149.19
Southwest
PeachCare
14-20 Years, Male
$                    123.69
Southwest
Breast and Cervical Cancer
All Ages
$                 1,097.88
Southwest
Maternity Delivery/Kick Payment
 
$                 6,070.34



2 of 2